Title: From Thomas Jefferson to Timothy Pickering
From: Jefferson, Thomas
To: Pickering, Timothy


               
                  Jan. 19. 04.
               
               Th: Jefferson presents his compliments to the honble mr Pickering and returns him the paper on the subject of boundary with thanks for the communication. he acknoleges the ingenuity of the views it presents, but thinks they can be combated on very solid ground, and that it is our duty to meet them. he thinks it impossible that an express stipulation that we shall go to the N. Western point of the lake of the Woods in 49°–37’ and thence due West, can ever be made to give way to a mere inference that Gr. Br. was to come to the navigable waters of the Missisipi, which inference she has already given up in the convention before us, and is shewn to be not a necessary one, as her right of navigation to the source would have been admitted & satisfied by her obtaining from Spain a right to enter the river at it’s mouth. should Gr. Br. delay the rectification of the Vth. article, she will certainly not refuse to leave it for a separate convention & ratify at once so much of this as relates to the North Eastern angle, which we shall urge her to do, so as to run that line in 1805. which is as early as it could be done, were we now to ratify this convention.
            